DETAILED ACTION
Claims 1-6 and 21-34 are pending in the Instant Application. 
Claims 1-6 and 21-34 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 21, and 24-34 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Effrat et al. (“Effrat”), United States Patent Application Publication No. 2011/0055189.

As per claim 1, Effrat discloses a method for providing a query suggestion, the method comprising: 
([0071] wherein a query box exists where a query input can be received such as “weather San Fr” or “weather San Francisco”);
 upon receiving the query, searching an index with the query to identify search results for the query([0071] wherein the answer box can be presented to users along with search results for the query input, wherein the search results are indexed); 
upon receiving the query, identifying a quick answer for the query, wherein the quick answer is associated with a quick answer segment ([0071] wherein the segment is “weather” is presented next to the weather in the weather “answer box” as shown in Fig. 6A, wherein the segment is weather); 
identifying the query suggestion based upon the quick answer segment, wherein the query suggestion is a prior query received from the user, wherein the prior query also has the quick answer segment associated therewith ([0071] wherein the presentation is based on historical data based on previous users, including the user to prior queries for the weather segment as noted in [0073], wherein individual user history can be used); and 
presenting a search engine results page, the search engine results page comprising; 
the search results identified based on the query ([0071] wherein search results are presented along with the answer box);
the quick answer for the query ([0071] wherein the answer box is the quick answer); and
, wherein the query suggestion is presented to visually indicate to the user that the query suggestion and the quick answer are both associated with the quick answer segment ([0039] wherein multiple answer boxes can be presented as suggestions, one being considered an answer, the other considered a suggestion, where each can be separated visually in a “box” as described, that would indicate a quick answer segment i.e. another dominant query answer). 

As per claim 2, Effrat discloses teaches the method of claim 1. wherein the quick answer segment is one of health, politics, news, finance, sports, or esport ([0053] wherein financial answer boxes are described for stocks).  

As per claim 3, Effrat discloses the method of claim 1, further comprising: identifying a second query suggestion based upon the quick answer segment, wherein the second query suggestion is a prior query received from a second user, and further wherein the second query suggestion is additionally associated with the quick answer segment ([0071] wherein the presentation is based on historical data based on previous users i.e. a second user, wherein multiple boxes/suggestions are described in [0039]). 

As per claim 4, Effrat discloses the method of claim 1, further comprising identifying the quick answer segment for the query, wherein identifying the quick answer segment for the query comprises: accessing a machine learning model trained to classify a received query into a quick answer segment, wherein the query is associated with the quick ([0048]-[0051] wherein the system is trained by determining the most dominant segment).

As per claim 5, Effrat discloses the method of claim 1 wherein the query suggestion comprises: identifying several previously submitted queries that have the quick answer segment associated therewith; and ranking the several previously submitted queries based on a selection criteria, wherein a most highly ranked previously submitted query in the previously submitted queries is selected as the query suggestion ([0041]-[0042] wherein the most highly ranked is the most popular based on the popularity value).

As per claim 6, Effrat discloses the method of claim 1 wherein the search engine results page further includes a second quick answer for the query suggestion ([0039] wherein multiple answer boxes can be presented as suggestions that would indicate a quick answer segment i.e. another dominant query answer). 
.  
  
As per claim 21, Effrat discloses the method of claim 1, further comprising: receiving a selection of the query suggestion ([0042] wherein the popularity value increases every time someone selects the suggestion); and based upon the query suggestion being selected, updating a weight that is assigned to the query suggestion to increase a likelihood that the query suggestion will be presented to the user upon the user issuing ([0042] wherein the popularity is used to present the suggestion, and the popularity is updated based on a selection).  

As per claim 24, Effrat discloses a processor ([0101]); and memory storing instructions ([0101]) that, when executed by the processor, cause the processor to perform the method of claim 1. As such claim 24 is rejected for the same rationale and reasoning as claim 1. 

As per claim 25, Claim 25 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 26, Claim 26 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 27 Claim 27 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 28, Claim 28 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 29, Claim 29 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 



As per claim 30, claim 30 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 31, claim 31 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 32, claim 32 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 33, claim 33 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 34, claim 34 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Effrat in view Oztekin et al. (“Oztekin”), United States Patent No. 8,468,143.

As per claim 22, Effrat discloses the method of claim 1, providing the acquired queries to a machine learning classifier, wherein the machine learning classifier is configured to output an indication as to whether each query in the acquired queries is to be associated with the quick answer segment ([0048]-[0052] wherein the system is trained by determining the most dominant segment to output), but does not disclose acquiring queries submitted by various users within a designated period of time. However, Oztekin teaches acquiring queries submitted by various users within a designated period of time ([Col 10, lines 13-25] wherein historical query information consists of queries from a plurality of users for six months).  
Both Effrat and Oztekin teach logging query data. One could store the queries from all users for 6 months as in Oztekin instead of the log data in Effrat to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, changing the query information to a certain designated time period would be substituting one known element for another and  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Effrat in view Azzam et al. (“Azzam”), United States Patent Application Publication No. 2004/0249808.

As per claim 23, Effrat discloses the method of claim 1, but does not disclose identifying the quick answer segment for the query based upon the search results.  However, Azzam teaches the quick answer segment for the query based upon the search results ([0046] wherein for each query, the results are evaluated to determine a response). 
Both Effrat and Azzam describe a question and answering query. One could use the method of determining the answer to questions from Azzam with the system in Effrat to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining an answer based on search segments in past queries in Effrat with the answer being determine by evaluating results in Azzam in order to be able to answer any question without being limited to only intended queries.

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive.

“identifying the query suggestion based upon the quick answer segment, wherein the query suggestion is a prior query received from the user, wherein the prior query also has the quick answer segment associated therewith; and presenting a search engine results page, the search engine results page comprising: the search results identified based on the query, the quick answer for the query; and the query suggestion, wherein the query suggestion is presented to visually indicate to the user that the query suggestion and the quick answer are both associated with the quick answer segment.”

First, Effrat discloses “identifying the query suggestion based upon the quick answer segment, wherein the query suggestion is a prior query received from the user, wherein the prior query also has the quick answer segment associated therewith” by analyzing historical data as described in [0071]-[0073]. The prior query is associated with the quick answer segment as the “input-answer box pair” described in Effrat. Individual historical data can be used, describing a prior query received from the user as described in [0073]. Therefore, since individual history information is used to identify suggestions, where the query is associated with an answer segment as described as an “input-answer box pair” in Effrat, the primary reference teaches “identifying the query suggestion based upon the quick answer segment, wherein the query suggestion is a prior query received from the user, wherein the prior query also has the quick answer segment associated therewith.”
	Applicant argues that the Fig. 6k cannot be interpreted to disclose this claim language. However, looking at [0071]-[0073] clearly shows that the “input-answer box pair” i.e. the query suggestion based upon the quick answer segment, can be based on the prior queries of the user. 

Applicant argues that this is not seen in Fig. 6K, but [0071] in combination with [0039] as described above, clearly discloses the limitations above. Therefore Effat discloses the limitations of claim 1 as described above. Applicant is encouraged to clarify the claim language to overcome this rejection. Claims 24 and 30 are substantially similar to claim 1 and are rejected for the same rationale and reasoning. All other REMARKS rely on the arguments above. If questions remain, please contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168